DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-14 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10459480. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 12-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0147727) in view of Borrelli et al. (US 2012/0300307).
	In regard to claim 1, Lee et al. teach a touch-sensitive screen comprising: a rigid cover layer made of glass (fig. 4 element 500), a polarization layer arranged directly beneath the rigid cover layer 
	Borrelli et al. teach a rigid cover layer with a roughened surface (paragraph 43).
	The two are analogous art because they both deal with the same field of invention of displays.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Lee et al. with the roughened glass layer of Borrelli et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Lee et al. with the roughened glass of Borrelli et al. because the roughened glass of Borrelli et al. would improve the display quality.
In regard to claim 8, Borrelli et al. teach wherein the roughness is achieved by at least one roughening process selected from etching and sandblasting (paragraph 22).
In regard to claims 9 and 20, Lee et al. et al. teach wherein the polarization layer is bonded directly to an underside of the rigid cover layer (fig. 4 and paragraph 85).
In regard to claim 12, Lee et al. teach wherein the touch-sensitive screen is part of an instrument, instrument system or a tablet PC (paragraph 9, Lee et al. teach a touch sensitive screen) for installation in a motor vehicle (the device can be installed anywhere. This is a statement of intended use).
In regard to claim 13, Lee et al. teach wherein a layer structure of the touch-sensitive screen has the rigid cover layer as uppermost layer (element 500 fig. 4).
In regard to claim 14, Borrelli et al. teach wherein the roughened surface is integrally formed with the rigid cover layer (paragraph 43).
In regard to claim 18, Lee et al. teach a touch-sensitive screen comprising: a rigid cover layer made of glass (element 500); a polarization layer arranged directly beneath the rigid cover layer (element 450); a touch sensor layer (element 200); and a display of the touch-sensitive screen (element 150) but does not teach a roughened surface and wherein the surface of the rigid cover layer has been treated to adapt its roughness.
Borrelli et al. teach a roughened surface and wherein the surface of the rigid cover layer has been treated to adapt its roughness (paragraph 43).

.
Claims 2, 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Borrelli et al. further considered with Kojima et al. (US 2010/00028600).
In regard to claim 2, Lee et al. and Borrelli et al. teach all the elements of claim 2 except wherein the surface of the rigid cover layer has an average roughness between Sa = 0.1 and 2 micrometers.
Kojima et al. teach wherein the surface of the rigid cover layer has an average roughness between Sa = 0.1 and 2 micrometers (paragraph 21).
The three are analogous art because they all deal with the same field of invention of displays.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Lee et al. and Borrelli et al. with the roughened layer of Kojima et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Lee et al. and Borrelli et al. with the roughened layer of Kojima et al. because the method used to produce the layer of Kojima et al. would provide a high level clear view and prevent screen glittering (paragraph 16).
In regard to claim 3, Kojima et al. teach wherein the surface of the rigid cover layer has an average roughness in accordance with at least one of -2< Ssk < 2 and 0< Ssk < 4 (paragraph 21).
In regard to claim 7, Kojima et al. teach wherein at least one parameter selected from an average roughness of the roughened surface, a profile depth of the surface roughness of the roughened surface, a gloss to which the roughness of the roughened surface corresponds, and a depth of layer of the rigid cover layer at least approximately follows a Gaussian distribution (paragraph 40, the Sku is from 1.5-5 and preferably from 1.5 to 2.5. The preferred Sku is in the center of the distribution).
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Borrelli et al. further considered with Watanabe et al. (US 2010/0134733).
In regard to claim 4, Lee et al. and Borrelli et al. teach all the elements of claim 4 except wherein a profile depth of a surface roughness of the roughened surface is between 2 and 30 micrometers.
Watanabe et al. teach wherein a profile depth of a surface roughness of the roughened surface is between 2 and 30 micrometers (paragraph 63).
The three are analogous art because they all deal with the same field of invention of displays.
.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Borrelli et al. further considered with Christiansson et al. (US 2012/0068973).
In regard to claim 5, Lee et al. and Borrelli et al. teach all the elements of claim 5 except wherein the roughened surface has a roughness corresponding to a gloss between 15 and 150 gloss units (GU).
Christiansson et al. teach wherein the roughened surface has a roughness corresponding to a gloss between 15 and 150 gloss units (GU) (paragraph 140).
The three are analogous art because they all deal with the same field of invention of displays.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Lee et al. and Borrelli et al. with the surface of Christiansson et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Lee et al. and Borrelli et al. with the surface of Christiansson et al. because it would reduce the visibility of fingerprints.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Borrelli et al. further considered with Bayne et al. (US 2016/0107928).
In regard to claim 6, Lee et al. and Borrelli et al. teach all the elements of claim 6 except wherein the rigid cover layer has a depth of layer, DOL, between 20 and 70 micrometers.
Bayne et al. teach wherein the rigid cover layer has a depth of layer, DOL, between 20 and 70 micrometers (paragraph 109).
The three are analogous art because they all deal with the same field of invention of displays.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Lee et al. and Borrelli et al. with the glass of Bayne et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Lee et al. and Borrelli et al. with the glass of Bayne et al. because it would improve the strength and durability of the device.
11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Borrelli et al. further considered with Petcavich (US 2014/0071356).
In regard to claim 11, Lee et al. and Borrelli et al. teach all the elements of claim 11 except a second polarization layer, wherein the second polarization layer is arranged beneath the touch sensor layer (Lee et al. teach an OLED display which does not require a polarization plate).
Petcavich teaches a second polarization layer, wherein the second polarization layer is arranged beneath the touch sensor layer (element 204).
The three are analogous art because they all deal with the same field of invention of displays.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Lee et al. and Borrelli et al. with the LCD display and polarizer of Petcavich et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Lee et al. and Borrelli et al. with the LCD display and polarizer of Petcavich et al. because the LCD display of Petcavich et al. would work equally as well as an OLED display and would provide predictable results.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Lee et al. teach a layer between the polarization layer and touch layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623